DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Regarding claim 7, recites the limitation “uploading same to a cloud” in line 3. The limitation is indefinite because it is unclear what “same” is referring to.

	Regarding claim 9, recites the limitation “saving same” in line 5. The limitation is indefinite because it is unclear what “same” is referring to.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 10-11, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pouliquen (Pub. No.: US 2018/0354440 A1) in view of Siddiqui (Pub. No.: US 2017/0036599 A1).

Regarding claim 1, Pouliquen teaches a method for detecting an on-duty state of a driver (Abstract. The vehicle detects the presence or absence of a driver), comprising: 
extracting a face image from an image acquired by the vehicle-mounted image acquisition device when a vehicle is in a starting state (Fig. 3 - Fig. 5, para [0020], “According to yet another embodiment, if the presence of a person on the driver's seat is detected, the method further comprises: determining areas of the face and of the eyes of the person on the driver's seat in such a manner as to determine the current position of the eyes of this person,”), wherein the vehicle-mounted image acquisition device is mounted on the vehicle and is at least configured to acquire an image of a driving position region of the vehicle (Fig. 4); and
in response to the case that no face image is extracted from the acquired image, determining that the driver is off duty (Fig. 8, para [0116], “In the affirmative, the means for detecting 4 are subsequently configured for enabling the corresponding viewing camera CV-SPA so as to detect the presence or absence of a person on the front passenger seat SPA (8-ETP2).” and para [0117], “In the third step 8-ETP3, if the presence of a person is detected, in other words the facial area ZV and the areas of the eyes of this person are ”. In other words, if the presence of the driver is determined based on detection of a face, then the absence of the driver is determined based on the camera not being able to detect the face. The driver is off duty if the camera can’t detect the presence of the driver).  
Pouliquen fails to teach determining that a vehicle-mounted image acquisition device is not blocked.
However, in the same field of camera system, Siddiqui teaches a system configured to determine whether the camera is blocked or not by comparing multiple frames of video with each other or by comparing brightness level with an average brightness. 
See para [0023], “The controller 30 may determine that the camera is blocked or damaged by comparing at 40 frames of the video input signal to each other to determine movement within the camera field-of-view.” and para [0024], “The controller 30 may also determine that the camera is blocked or damaged at 40 by comparing brightness from the video input signal. For example, a sudden change in brightness to below a threshold may indicate a blockage or damage to the camera. Also, a threshold level of brightness may be determined by using an average brightness set by monitoring typical usage of the camera.”.
Therefore, it would have been obvious to a person having ordinary skill in 

Regarding claim 2, Pouliquen in the combination teaches the method according to claim 1, further comprising:
in response to the case that a face image is extracted from the acquired image, determining whether features of the face image extracted from the image match features of a pre-stored face image of the driver (Fig. 11, para [0133], “The method begins with a first step 11-ETP1 comprising a detection of the facial area ZV, of the areas of the eyes ZY and of the current position PCCGY of the center of gravity of the eyes of the driver, and then a second step 11-ETP2 comprising a facial recognition RF on the detected area of the face ZV of the driver using a comparison with profiles PE of drivers saved in the memory MEM.”); and 
in response to the case that the features of the face image extracted from the acquired image do not match the features of the pre-stored face image of the driver, determining that the driver is off duty (Fig. 1, para [0133]. If the comparison at step 11-ETP2 fails to match the driver profile stored in the memory, then the driver of the driver profile is off duty); or 
in response to the case that the features of the face image extracted from the acquired image match the features of the pre-stored face image of the driver, determining that the driver is on duty.  

Regarding claim 5, Pouliquen in the combination teaches the method according to claim 1, further comprising:
in response to the case that a duration during which the driver is continuously off duty exceeds a first set duration, sending first warning information (para [0118]-[0120], “It is important to note that the driver will preferably always be informed of this disabling, for example by a message on a display means of the car 1, and they can always cancel this automatic disabling feature if they wish.” and “Otherwise, after a period of time, the airbags CG-SPA could be automatically disabled by the means for adjusting of airbags 8. In one safety aspect, it is preferable to require a response from the driver in order to ensure that the driver really is aware of this disabling.”. Disable the airbag after a period of time and display a message).

Regarding claim 6, Pouliquen in the combination teaches the method according to claim 5, wherein after sending the first warning information, the method further comprises:
after determining that the driver is on duty, stopping sending the first warning information (para [0119], “ It is important to note that the driver will preferably always be informed of this disabling, for example by a message on a display means of the car 1, and they can always cancel this automatic disabling feature if they wish.”. The driver can disable the message when he is on duty or the system does not disable the airbag, hence the message stops, when the presence of the driver is detected.).

Regarding claim 7, Pouliquen in the combination teaches the method according to claim 1, further comprising:

locally saving the image acquired by the vehicle-mounted image acquisition device when the driver is in an off-duty state, or uploading same to a cloud (para [0116], “In the affirmative, the means for detecting 4 are subsequently configured for enabling the corresponding viewing camera CV-SPA so as to detect the presence or absence of a person on the front passenger seat SPA (8-ETP2).”. The captured image is at least temporarily stored to enable comparison with the stored driver profile.).

Regarding claim 10, Siddiqui in the combination teaches the method according to claim 1, wherein determining that the vehicle-mounted image acquisition device is not blocked comprises: 
determining, according to the image acquired by the vehicle-mounted image acquisition device when the vehicle is in the starting state, whether the vehicle-mounted image acquisition device is in a blocked state (para [0023], “The controller 30 may determine that the camera is blocked or damaged by comparing at 40 frames of the video input signal to each other to determine movement within the camera field-of-view.” and para [0024], “The controller 30 may also determine that the camera is blocked or damaged at 40 by comparing brightness from the video input signal. For example, a sudden change in brightness to below a threshold may indicate a blockage or damage to the camera. Also, a threshold level of brightness may be determined by using an average brightness set by monitoring typical usage of the camera.”.).  

Regarding claim 11, Siddiqui in the combination teaches the method according to claim 10, wherein determining, according to the image acquired by the vehicle-mounted image acquisition device when the vehicle is in the starting state, whether the vehicle-mounted image acquisition device is in the blocked state comprises: 
determining an average brightness of the image according to the acquired image; and 
in response to a duration during which the average brightness of the image is less than a first brightness threshold being greater than or equal to a second set duration, or a duration during which the average brightness of the image is greater than a second brightness threshold being greater than or equal to the second set duration, determining that the vehicle-mounted image acquisition device is in the blocked state, wherein the first brightness threshold is less than the second brightness threshold (para [0024], “The controller 30 may also determine that the camera is blocked or damaged at 40 by comparing brightness from the video input signal. For example, a sudden change in brightness to below a threshold may indicate a blockage or damage to the camera. Also, a threshold level of brightness may be determined by using an average brightness set by monitoring typical usage of the camera.”. The camera is blocked if the brightness of the image is below a threshold).  

Regarding claim 16, Siddiqui in the combination teaches the method according to claim 10, wherein in the case that the vehicle-mounted image acquisition device is determined to be in the blocked state, the method further comprises: 
in response to a duration during which the vehicle-mounted image acquisition device is continuously in the blocked state being greater than a fifth set duration, sending second warning information (para [0016], “The controller 30 may determine a blocked or distorted line-of-sight to the vehicle blind spot if, within a predetermined time, nothing within the camera 14 viewpoint changes or if the brightness of the video input signal is less than a threshold value. In at least one other embodiment, the camera 14 may also be configured to determine a display anomaly. If the camera 14 determines a blockage within the line-of-sight, the camera 14 may send a fault message to the controller 30 indicating activation of a display anomaly.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s vehicle controller generate a fault message to alert the driver that the camera is blocked to improve safety.

Regarding claim 17, Siddiqui in the combination teaches the method according to claim 16, wherein after sending the second warning information, the method further comprises: 
after determining that the vehicle-mounted image acquisition device is in an unblocked state, stopping sending the second warning information .  

Regarding claim 19, recites a device that performs the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a storage medium that performs the method of claim 1. Therefore, it is rejected for the same reasons.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pouliquen (Pub. No.: US 2018/0354440 A1) in view of Siddiqui (Pub. No.: US 2017/0036599 A1) as applied to claim 2 and further in view of Kumagai (Pub. No.: US 2021/0174065 A1).

Regarding claim 3, Pouliquen in the combination teaches the method according to claim 2, wherein in response to the case that the features of the face image extracted from the acquired image does not match the features of the pre-stored face image of the driver, determining that the driver is off duty comprises: 
in response to the case that the features of the selected face image do not match the features of the pre-stored face image of the driver, determining that the driver is off duty (Fig. 11, para [0133]. If the captured .  
Pouliquen fails to teach in response to the case that the face images extracted from the acquired image comprise a plurality of face images, selecting, from the plurality of face images, a face image in the driving position region in the acquired image.
However, in the same field of driver authentication, Kumagai teaches the captured image includes a plurality of faces and authenticates the driver located at the driving seat area. See para [0008], “ A vehicle-mounted image authentication device according to the present invention is provided with: a face detecting unit for detecting a face area in which a face of a person is located from a taken image in which an imaging range in which an occupant sitting on a driver seat and an occupant sitting on a passenger seat in a vehicle are able to be simultaneously imaged is imaged; a face element detecting unit for detecting an element of the face of the person from the taken image of the face area detected by the face detecting unit; an area determining unit for determining whether the face area detected by the face detecting unit is located within an area set for authenticating each of the occupants sitting on the driver seat and the passenger seat; a face orientation detecting unit for, when the area determining unit determines that the face area is located ” and para [0035], “The area determining unit 3 stores coordinate values of the area set for authenticating an occupant sitting on the driver seat and coordinate values of the area set for authenticating an occupant sitting on the passenger seat in a buffer or a storage area (not illustrated).”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s vehicle controller to distinguish the driver’s face from other occupant faces based on the driver seat coordinates to improve authentication accuracy.

Regarding claim 4, Pouliquen in the combination teaches the method according to claim 2, wherein in response to the case that the features of the face image extracted from the acquired image match the features of the pre-stored face image of the driver, determining that the driver is on duty comprises: 
in response to the case that the features of the selected face image match the features of the pre-stored face image of the driver, determining that the driver is on duty (Fig. 11, para [0133]. If the captured image matches with the driver profile stored in the memory, then the driver of the driver profile is on duty).
Pouliquen fails to teach in response to the case that the face images extracted from the acquired image comprise a plurality of face images, selecting, from the plurality of face images, a face image in the driving position region in the acquired image.
However, in the same field of driver authentication, Kumagai teaches the captured image includes a plurality of faces and authenticates the driver located at the driving seat area. See para [0008] and [0035]”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s vehicle controller to distinguish the driver’s face from other occupant faces based on the driver seat coordinates to improve authentication accuracy.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pouliquen (Pub. No.: US 2018/0354440 A1) in view of Siddiqui (Pub. No.: US 2017/0036599 A1) as applied to claim 2 and further in view of Larsson (Pub. No.: US 2008/0252412 A1).

Regarding claim 8, Pouliquen in the combination teaches the method according to claim 2, wherein the face image of the driver is pre-stored but fails to expressly teach after authentication succeeds on a mobile terminal, uploading the face image of the driver to a cloud server by the mobile terminal and saving the face image in the cloud server; and after the face image of the driver saved in the cloud server and related to the vehicle is updated, sending, by the cloud server, the updated face image of the driver related to the vehicle to the vehicle after the vehicle establishes a connection with the cloud server.  
However, in the same field of driver identification system, Larsson teaches after authentication succeeds on a mobile terminal, uploading the face image of the driver to a cloud server by the mobile terminal and saving the face image in the cloud server (Fig. 1, para [0336]-[0338] and para [0475], “Since all methods described require a database to store the original templates that are created during the enrollment process, studies regarding the placement of the database must be carried out. This database is needed for the comparison during the verification. In the prototype the database was stored on a computer next to the cabin; in reality there are basically three different placements to consider; back office; in-vehicle; smart card.”. The enrollment process involves a simulator to receive face recognition template of the driver and stores it in a database of a back-office/server); and 
after the face image of the driver saved in the cloud server and related to the vehicle is updated, sending, by the cloud server, the updated face image of the driver related to the vehicle to the vehicle after the vehicle establishes a connection with the cloud server (Fig. 1, Abstract, “Method for assuring that the operator of a vehicle is an ” and para [0477]-[0480] and para [0017], “a related aspect regarding the stored biometrics template, a crucial issue is where to store the template. Basically there are three alternatives: (i) a database in the truck; (ii) a database in the back-office (requires real-time communication between the vehicle and the back-office;”. The vehicle onboard system acquires stored biometric template from the back-office/server to perform driver identification).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s system to enroll the driver and to store the driver’s biometric templates in a cloud database as taught by Larsson to improve data security by storing data in a central location. 

Regarding claim 9, Pouliquen in the combination teaches the method according to claim 2, wherein the face image of the driver is pre-stored but fails to expressly teach in the case that the vehicle is in the starting state but does not travel, after authentication succeeds, acquiring the face image of the driver by the vehicle-mounted image acquisition device and saving same.  
However, in the same field of driver identification system, Larsson teaches during initial verification, if the driver is successfully verified then the system take a new photo of the face of the driver to update the registration database. See para [0472], “ This would also give the possibility to update one template in the database if the verification was a total success. To illustrate an example; imagine that the driver recently has been verified using his card, the PIN and his fingerprint. If then all these methods succeeded the system might take a new photo of the face to update the register. This can facilitate the verification if a driver is for instance growing beard or have just shaved, or if the driver has gained or lost weight since the enrollment.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s system to store a new photo of the face of the driver as taught by Larsson to update the registration database with the newest information to improve identification accuracy.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over .

Regarding claim 18, Pouliquen in the combination teaches the method according to claim 1, but fails to expressly teach wherein the starting state of the vehicle comprises that a traveling speed of the vehicle is greater than a set speed.
	However, in the same field of driver detection, Rao teaches the vehicle configured to detect the presence or absence of the drived while the vehicle is traveling. See Fig. 3, steps 32, 34, and 35, Col. 4 line 62 – Col. 5 line 9.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pouliquen’s vehicle controller to detect the presence or absence of the driver while the vehicle is traveling to improve safety.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Wincek (Pub. No.: US 2018/0370431 A1) teaches a system configured to detect an unattended driver and protection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ZHEN Y WU/Primary Examiner, Art Unit 2685